Citation Nr: 1314008	
Decision Date: 04/26/13    Archive Date: 05/03/13

DOCKET NO.  10-20 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Propriety of the reduction in the rating assigned to failed laminectomy syndrome of the lumbar spine from 100 percent to 20 percent, effective March 1, 2010.


REPRESENTATION

Veteran represented by:	John Heike, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Pflugner, Counsel

INTRODUCTION

The Veteran served on active duty from October 2000 to October 2003. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by a Department of Veterans Affairs (VA) Regional Office in Waco, Texas (RO).


FINDING OF FACT

The December 2009 decision, which reduced the rating for the Veteran's service-connected failed laminectomy syndrome of the lumbar spine from 100 percent to 20 percent, failed to comply with pertinent law and regulations by not assessing whether the underlying VA examination was more/less or equally as full and complete as the examinations upon which the 100 percent was based, and by not assessing whether it was reasonably certain that the Veteran's improvement would be maintained under ordinary conditions of life.


CONCLUSION OF LAW

The December 2009 decision that reduced the rating for failed laminectomy syndrome of the lumbar spine to 20 percent, effective March 1, 2010, was improper and is void ab initio.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.105, 3.344 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board grants restoration of the 100 percent disability rating for the Veteran's service-connected failed laminectomy syndrome of the lumbar spine, which represents a complete grant of the benefit sought on appeal.  Thus, no discussion of VA's duty to notify and assist is necessary. 

In a September 2009 rating decision, the RO proposed to reduce the disability rating for the Veteran's service-connected failed laminectomy syndrome of the lumbar spine to 20 percent based on the findings from an August 2009 VA examination.  Corrected VA notice of the proposed reduction was issued to the Veteran in October 2009.  In a December 2009 rating decision, the RO reduced the disability rating assigned to the Veteran's failed laminectomy syndrome of the lumbar spine from 100 percent to 20 percent, effective March 1, 2010.

The Veteran contends that his service-connected failed laminectomy syndrome of the lumbar spine did not improve to warrant the reduction in rating.  Indeed, in his January 2010 notice of disagreement, the Veteran said that he had undergone three lumbar spine surgeries and that his failed laminectomy syndrome was worse, not improved.

Generally, a veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred.  38 U.S.C.A. §§ 1155; see also Greyzck v. West, 12 Vet. App. 288, 292 (1999) (providing, inter alia, that a disability rating may not be reduced based on only one medical examination unless the evidence of records warrants the conclusion that sustained improvement has been demonstrated). 

Procedurally, where a reduction in an evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance must be prepared setting forth all material facts and reasons.  38 C.F.R. § 3.105(e).  In addition, the RO must notify the Veteran that he has 60 days to present additional evidence showing that compensation should be continued at the present level.  The Veteran must also be informed that he may request a predetermination hearing, provided that the request is received by VA within 30 days from the date of the notice.  If no additional evidence is received within the 60-day period and no hearing is requested, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the Veteran expires.  38 C.F.R. § 3.105(e). 

VA's General Counsel has held that the provisions of 38 C.F.R. § 3.105(e) do not apply where there is no reduction in the amount of compensation payable.  See VAOPGCPREC 71-91 (Nov. 1991); see also VAOPGCPREC 29-97 (Aug. 1997).  It reasoned that this regulation is only applicable where there is both a reduction in evaluation and a reduction or discontinuance of compensation payable. 

In the present case, the December 2009 rating reduction caused the Veteran's combined disability rating to be reduced from 100 percent to 60 percent, which, in turn, reduced the Veteran's monthly rate of compensation.  See RO's December 2009 letter to Veteran regarding reduction in evaluation and compensation.  The provisions of 38 C.F.R. § 3.105(e) are, therefore, applicable in this case. 

As for compliance with 38 C.F.R. § 3.105(e), the reduction was effective March 1, 2010, more than 60 days after issuance of the corrected notice of the proposed rating reduction in October 2009.  Thus, the provisions of 38 C.F.R. § 3.105(e) were met.

With regard to the propriety of the rating reduction, VA regulations provide that with respect to ratings that have continued for long periods at the same level (5 years or more), it is necessary to ascertain, based upon a review of the entire recorded history of the condition, whether the evidence reflects an actual change in disability and whether examination reports reflecting change are based upon thorough examinations.  38 C.F.R. § 3.344(a).  In addition, it must be determined that an improvement in a disability has actually occurred and that such improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  Id.  These provisions also prohibit a reduction on the basis of a single examination.  Id. 

A finding of "sustained material improvement" must be supported with a comparison of the previous and current physical or mental condition.  Moreover, although material improvement in the physical or mental condition may be clearly reflected, the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  Hohol v. Derwinski, 2 Vet. Ap. 169, 172 (1992).

The 100 percent rating assigned to the Veteran's service-connected failed laminectomy syndrome of the lumbar spine was granted effective October 30, 2003.  Consequently, the Veteran's 100 percent disability rating falls under the special provisions as it was in effect for greater than five years prior to the proposed reduction.  See Brown v. Brown, 5 Vet. App. 413, 418 (1995) (providing, inter alia, that if a reduction actually takes effect after a rating has been in effect for five years, then it is a reduction of a rating which has continued for five years or more and is hence subject to the requirements of 38 C.F.R. § 3.344(a)).

The provisions of 38 C.F.R. § 3.344(a) set forth that before a stabilized rating can be reduced, the entire record of examinations and the medical-industrial history must be reviewed to ascertain whether the examinations upon which the reduction is based are full and complete; and that examinations less full and complete than those on which payments were authorized or continued cannot be used as a basis of reduction.  Further, ratings on account of diseases subject to temporary and episodic improvement will not be reduced on any one examination, except in those instances where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  Id.  Additionally, although material improvement in the physical or mental condition is clearly reflected, the evidence must make it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  Id.  After considering all the evidence, the Board finds that the four requirements set forth above have not been met, specifically with regard to the first and fourth requirements.  

With respect to the first requirement, in determining that a reduction was warranted in the December 2009 rating decision, the RO listed several documents that were considered under the heading "Evidence."  In relevant part, the listed evidence included the Veteran's December 2009 statement; a December 2009 letter from Dr. Chad McNeil; and the Veteran's VA treatment reports dated from December 6, 2007 to June 20, 2009 and on November 24, 2009.  The August 2009 VA examination was not listed among the evidence.  Based on this, the RO did not review the evidence of record in its entirety prior to rendering the December 2009 decision.  Further, the RO made no determination as to whether the August 2009 VA examination was more/less than or equally as full and complete as the examinations upon which the 100 percent rating was based.  Significantly, in the body of the December 2009 rating decision, the RO did not discuss any specific clinical findings and did not cite to any specific VA examination report or treatment report.  The extent of the RO analysis was as follows:

We have decreased the evaluation of your service connected failed laminectomy syndrome, lumbar spine to 20 percent disabling...We reviewed the statement from Dr. McNeil which shows no evidence of forward flexion of the thoracolumbar spine to 30 degrees, or less; or favorable ankylosis of the entire thoracolumbar spine in order to warranted a higher evaluation.

In the subsequent April 2010 statement of the case, the RO listed all of the relevant evidence of record dated on and after December 15, 2003.  In the body of the April 2010 statement of the case, the evidence discussed by the RO in support of the conclusion that a reduction was warranted included the August 2009 VA examination report.  However, the RO did not make a determination as to whether the August 2009 examination was full and complete, and did not make an assessment as to whether the August 2009 VA examination was more/less than or equally as full and complete as the examinations upon which the 100 percent rating was based.  

The June 2011 supplemental statement of the case was limited to assessing whether a rating in excess of 20 percent was warranted for the Veteran's failed laminectomy syndrome of the lumbar spine.

In the September 2012 supplemental statement of the case, the RO found that the evidence of record did not contain any objective medical evidence showing that the December 2009 reduction was improper.  Specifically, the RO stated:

The evidence of record continues to show that although your back condition was assigned a 100 percent evaluation from October of 2003, sustained improvement was definitively shown by March of 2010 based upon consideration of all medical evidence from that time period.

In support of this conclusion, the RO found that the evidence of record did not demonstrate that the Veteran's failed laminectomy syndrome of the lumbar spine was ever manifested by the criteria associated with the 100 percent rating (i.e., unfavorable ankylosis), and, thus, the reduction was warranted.  Even if accurate, a post hoc determination that the 100 percent rating was not warranted at the time it was assigned by the RO is not a legally sufficient justification in the context of determining the propriety of a reduction action.  Besides, the RO's discussion did not include a determination as to whether the August 2009 VA examination was full and complete or more/less than or equally as full and complete than the examinations upon which the 100 percent rating was based.

Based on the above, the Board finds that the RO did not make a determination as to whether the August 2009 examination was full and complete, or more/less than or equally as full and complete than the examinations upon which the 100 percent rating was based, following a review of the entire record of examinations and the medical-industrial history.

With respect to the fourth requirement, the RO's decision to reduce was not in accordance with law because it did not make a finding that it was reasonably certain that the alleged improvement of the Veteran's condition would be maintained under the ordinary conditions of life.  Indeed, following the reduction, the rating assigned to the Veteran's failed laminectomy syndrome of the lumbar spine was increased from 20 to 40 percent, effective December 27, 2010.  This decision belies any explicit or implicit finding that the Veteran's allegedly improved condition would be maintained under the ordinary conditions of life.

Additionally, the Board observed that the September 2009 proposed reduction rating decision and the December 2009 final reduction rating decision reflected no suggestion of any consideration of 38 C.F.R. § 3.344(a) whatsoever.  38 C.F.R. 
§ 3.344(a) was not cited or applied in the April 2010 statement of the case or the June 2011 or September 2012 supplemental statements of the case.  Further, the RO's determination that a reduction was warranted was predicated on the findings from a single VA examination (the August 2009 VA examination), without a finding that all of the evidence of record clearly warranted the conclusion that sustained improvement had been demonstrated, which is prohibited by the regulations with respect to stabilized ratings.

For the reasons discussed above, the Board finds that the December 2009 rating decision that reduced the rating for the Veteran's failed laminectomy syndrome of the lumbar spine to 20 percent, effective March 1, 2010, is void ab initio because the provisions of 38 C.F.R. § 3.344 were not met.  Schafrath v. Derwinski, 1 Vet. App. 589, 594-96 (1991) (where a rating decision was made without observance of law in a rating reduction case, the erroneous reduction must be vacated and the prior rating restored).  As the December 2009 reduction of the disability rating is void ab initio, no further discussion is warranted as to whether the reduction was proper based on the evidence of record.


ORDER

The 100 percent rating for failed laminectomy syndrome of the lumbar spine is restored, effective the date of the reduction, and the appeal is granted.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


